Case 2:19-cv-00838-DSC Document 16-1 Filed 09/27/19 Page 1 of 3

 

 

 

 

Please Sign In and use this article's on page print button to print this article.

RESIDENTIAL REAL ESTATE

Pittsburgh police's new leader has local roots, 35 years in law enforcement

 

will replace Regina McDonald, who had been acting police chief since Nate
Harper's resignation in early 2012. McClay, whose salary is $109,160 a year,
will jain the force Sept. 15.

By Sam Kusic and Paul J. Gough
Pittsburgh Business Times

Sep 2, 2014, 1:14pm EDT
Updated Sep 2, 2014, 2:14pm EDT

Former Madison, Wisc., police captain Cameron McLay has been named new chief of the Pittsburgh Bureau of Police.

The 56-year-old McClay will replace Regina McDonald, who had been acting police chief since Nate Harper's
resignation in early 2012. McClay, whose salary is $109,160 a year, will join the force Sept. 15.

Peduto said McLay will be tasked with restoring the public trust in the police bureau and rebuilding morale among the
rank-and-file.

"I believe he is up to the task," Peduto said.

McLay was one of 10 finalists for the job, four of whom were internal candidates. The other six were from elsewhere. Of
the 10, four were interviewed.

Peduto said McLay is a student -- and teacher -- of community-oriented policing.
"T felt that he walks with the people," Peduto said.

McLay joined the Indiana University Police Department in 1979 as a patrol officer and then worked at the Madison
Police Department, retiring as a captain earlier this year. McLay has been a leadership development consultant for the
International Association of Chiefs of Police, and has experience in organizational leadership, dispersed ethical
leadership and community policing.

His selection was made following help from the Carnegie Mellon University Deliberative Democracy initiative and a
Talent City organization. McLay lived in Mt. Lebanon for three years as a youth while his father worked at Alcoa Inc.

2 OF 3 ARTICLESREMAINING '° continue | Create a FREE account | or Sign in
Case 2:19-cv-00838-DSC Document 16-1 Filed 09/27/19 Page 2 of 3

He wasn't available for interviews, according to a news release from Peduto's office.

“I intend to be very visible, very engaged and very transparent. Over the next few days however, my primary focus
must be on my family as we prepare for our move, and on familiarizing myself with the local issues so as to be able to
speak intelligently to those issues,” McClay said in a prepared statement.

MORE IN RESIDENTIAL REAL ESTATE More >

  

Groundbreaking held for new homes being built in Pine Township Viewpoint: Housing a key selling point for region o

BY MIKE LARSON BY JENNIFER BEAHM

 

How much home will $500,000 buy in Pittsburgh? Howard Hanna sister company makes first acquisition since
partnership
BY TIM SCHOOLEY BY LUKE TORRANCE

68 NOV. 15

Corridors of Opportunity: Mon Valley

Join the Pittsburgh Business Times as we continue our event series hi...

 

2 OF 3 ARTICLES REMAINING To continue | Create a FREE account | or Sign in
Case 2:19-cv-00838-DSC Document 16-1 Filed 09/27/19 Page 3 of 3

BY LUKE TORRANCE MORE EVENTS

 

 

Minnesota home with famous pedigree will be moved to Urban Capital Group ramps of growth rehabbing and selling
Pennsylvania houses o»

BY DEENA WINTER BY TIM SCHOOLEY

 

A boom time for the bunker business and doomsday capitalists o

   

THE NEW YORK TIMES
Latest BizSpotlight More >
certified
WBENEG
WOMEN'S BUSINESS ENTERPRISE
FOOD & BEVERAGES TECHNOLOGY
Breadworks, Inc. OpenArc
General News Certifications
"Pittsburah Born & Bread" Breadworks Bakery is Proudly celebrating “40 Years” baking OpenArc is now certified as a Women’s Business Enterprise (WBE) through the Women’s

2 OF 3 ARTICLES REMAINING To continue | Create a FREE account | or Sign in
